Case: 16-14714   Date Filed: 02/16/2017   Page: 1 of 7


                                                                    [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14714
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:15-cr-00188-MHH-JHE-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

OSWALDO VARGAS,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 16, 2017)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
               Case: 16-14714     Date Filed: 02/16/2017    Page: 2 of 7


      Alabama law enforcement officers discovered cocaine and

methamphetamine in a vehicle that Oswaldo Vargas was riding in. He was

charged with conspiracy to possess with intent to distribute and possession with

intent to distribute those drugs. The district court denied Vargas’ motion to

suppress, finding that the traffic stop that led to the discovery of the drugs did not

violate the Fourth Amendment’s prohibition of unreasonable seizures. Vargas later

pleaded guilty to both charges, and he has appealed the denial of his motion to

suppress.

                                               I.

      Corporal Shone Minor of the Alabama Law Enforcement Agency pulled a

Ford Freestyle SUV with a Texas license plate to the side of Interstate 20/59 for

“following too close” (tailgating) and for failing to maintain its lane. The driver,

Antonio Castro, immediately admitted that he did not have a driver’s license, so

Minor asked Castro to come back to Minor’s patrol car, where Minor asked him a

series of routine questions. When Minor asked Castro where he was going, Castro

said Alabama, then changed his answer to Georgia, before finally clarifying that he

was going to Atlanta specifically. He also stated that he was driving from El Paso,

although he later revealed that he lived in New Mexico. Two minutes and fifty-




                                           2
                Case: 16-14714       Date Filed: 02/16/2017      Page: 3 of 7


seven seconds after he made the traffic stop, Minor informed Castro that he was

issuing him a warning for a “following too close” violation.1

        For an additional three minutes Minor continued asking Castro questions in

order to fill out the written warning. Then Minor approached the vehicle’s

passenger, Vargas, to determine whether he could legally operate the vehicle once

the stop was completed. Vargas admitted that he did not have a driver’s license

either. After that, Minor spent about twelve minutes working with Castro and

Vargas in an attempt to determine how to safely and legally get the car moved. For

example, he asked them if they knew anyone who could come drive the vehicle for

them.

        Eighteen minutes and thirty-four seconds into the traffic stop — about

fifteen minutes after Minor first informed Castro that he was issuing a warning —

Minor asked Castro for consent to search the vehicle. Castro consented. The

search, conducted by Minor and a partner, revealed cocaine and methamphetamine

hidden in the vehicle.

        A grand jury charged Vargas with conspiracy to possess with intent to

distribute cocaine and methamphetamine and substantive possession with intent to

distribute cocaine and methamphetamine, both violations of 21 U.S.C. § 841.

Before trial, Vargas moved to suppress the government’s evidence, contending that

        1
        Statements about the timing of various events during the traffic stop come from the
timestamp on Minor’s dashboard camera, which recorded the entire stop.
                                               3
               Case: 16-14714        Date Filed: 02/16/2017   Page: 4 of 7


Minor had violated the Fourth Amendment by continuing the stop after he

informed Castro that he was issuing him a warning.

      Minor was the sole witness at the suppression hearing. He testified that

under state law he could not allow Castro or Vargas to drive the vehicle away from

the traffic stop since neither one had a driver’s license. He explained that he

eventually asked for consent to search the vehicle because he found numerous

aspects of Castro and Vargas’ trip to be suspicious and he suspected they may have

been involved in illegal activity.

      The district court denied Vargas’ motion to suppress. He pleaded guilty, but

reserved the right to appeal the court’s ruling on his suppression motion. He was

sentenced to 123 months imprisonment.

                                             II.

      Vargas contends that the length of the traffic stop violated the Fourth

Amendment. “We review a district court’s denial of a defendant’s motion to

suppress under a mixed standard of review, examining the district court’s findings

of fact for clear error and the district court’s application of law to those facts de

novo.” United States v. King, 509 F.3d 1338, 1341 (11th Cir. 2007).

      As a general matter, a traffic stop “exceeding the time needed to handle the

matter for which the stop was made violates the Constitution’s shield against

unreasonable seizures.” Rodriguez v. United States, 575 U.S. __, 135 S. Ct. 1609,

                                             4
              Case: 16-14714     Date Filed: 02/16/2017   Page: 5 of 7


1612 (2015). The Supreme Court explained in Rodriguez that, in addition to

issuing a ticket or warning, a police officer’s “mission includes ordinary inquiries

incident to [the traffic] stop.” Id. at 1615 (quotation marks omitted). Those

inquiries “involve checking the driver’s license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.” Id. Because they “serve the same objective

as enforcement of the traffic code” — namely, “ensuring that vehicles on the road

are operated safely and responsibly” — those inquiries do not unconstitutionally

extend the traffic stop. See id. at 1614–15.

      In the Rodriguez case the officer who made the stop had completed the

“ordinary inquiries,” given the driver back his documents, and handed him a

written warning. Id. at 1613. It was only then, after he had gotten those tasks “out

of the way” (in his own words), that the officer asked the driver to consent to a

drug dog sniff of the vehicle. Id. The driver refused to consent. Id. The officer

then ordered him out of the vehicle and made him stand in front of the patrol car

until another officer arrived and the dog sniff was conducted. Id. “All told, seven

or eight minutes had elapsed from the time [the officer] issued the written warning

until the dog indicated the presence of drugs.” Id. The Supreme Court held that

the search, resulting from that extension of the detention, was unconstitutional. Id.

at 1615–16.

                                          5
              Case: 16-14714     Date Filed: 02/16/2017     Page: 6 of 7


      Vargas argues that his stop is analogous to the one in Rodriguez because

Minor completed the matter for which the stop was made at the time he informed

Castro, two minutes and fifty-seven seconds into the stop, that he was issuing

Castro a warning. He argues that the fact Minor continued the stop for another

fifteen minutes rendered the detention unconstitutional, and the evidence

discovered as a result of it should have been suppressed.

      The problem for Vargas is that Minor did not complete his duties between

the time the stop was made and the time Castro consented to the search of the

vehicle, or for that matter at any time during the search. Minor had stopped Castro

because he was not operating his vehicle in a safe manner — he was tailgating and

he did not stay in his lane. In the course of permissible “ordinary inquiries,” he

discovered that Castro did not have a driver’s license, so Castro could not legally

operate the vehicle. In an attempt to find someone who could, Minor asked Vargas

if he had a driver’s license but Vargas didn’t have one either. Finally, Minor went

even further in his attempt to end the detention and get the vehicle off the side of

the interstate highway. He asked Castro and Vargas if they knew someone with a

license they could call to drive the vehicle away. They didn’t. All of Minor’s

actions were taken in the lawful discharge of his duties, which included

enforcement of the law requiring that any person driving a vehicle be licensed to

do so. That is, in the words of the Rodriguez opinion, “fairly characterized as part

                                          6
              Case: 16-14714     Date Filed: 02/16/2017   Page: 7 of 7


of [his] traffic mission.” Id. at 1615. It was after Minor discovered that neither

man had a driver’s license, and while the continued detention was still lawful, that

Minor asked Castro for permission to search the vehicle. And unlike the driver in

Rodriguez, Castro consented.

      The fact that Minor had earlier informed Castro that he was issuing a

warning is irrelevant. Under state law Minor had a duty not to allow Castro or

Vargas, who were unlicensed, to drive the vehicle. Preventing them from driving

off without a license is lawful enforcement of the law, not unlawful detention.

What prolonged the stop was not Minor’s desire to search the vehicle but the fact

that both occupants of it could not lawfully drive it away. The district court’s

ruling that the seizure did not violate the Fourth Amendment was correct.

      AFFIRMED.




                                          7